DETAILED ACTION
1.	This is a Non-Final Office Action Correspondence in response to amendments/ arguments filed for U.S. Application No. 14/315823 on June 11, 2021.


Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 05, 2020 has been entered.



Status of Claims
3.	Claims 1-21 are pending.

Response to Arguments
4.	Applicant’s arguments are not persuasive.  

	Pg. 16 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Chrapko discloses a trust score based on social network comments. However, the trust 

	Examiner replies that Chrapko does teach this limitation. Par. 0078 Chrapko discloses the communication between users helps to increase or decrease the connectivity score between the users. The connectivity score is seen as the trust score.  Par. 0104 Chrapko discloses the connectivity score is based upon the user’s duration within the community in addition to the user’s rank or social stature. Social stature is seen as contact’s role within an organization.


	Pg. 16 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Gillespie is cited to teach an analysis of communications between parties. While Gillespie discloses summing metrics, the metrics are not based on both timing and content and weighted as recited in the claims. Therefore, neither Chrapko nor Gillespie teach or suggest that the score is based on the connection strength score is based on, for example, a sentiment of a message to determine a category of the message and contact to extract a contact importance from the message and to infer closeness of connection from length of a text portion of a communication. That is, no combination of Chrapko and 

	Examiner replies that Gillespie does teach this limitation.  Par. 0037 Gillespie discloses computing scores for contacts based upon the communication between the different organizations.


	Pg. 16 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Stoler is cited to teach connection strength score based on both timing and content. Whether or not has been read is not a characteristic of the content of that message. To further clarify, the claims have been amended to recite "linguistic characteristic" which is clearly different that anything disclosed by Stoler. Therefore, Stoler does not cure the deficiencies discussed above. Nothing in any of the references suggests a strength score based on linguistic content. Accordingly, no combination of the cited references can teach or suggest the invention as recited in the claims.”

	Examiner replies that Stoler does teach this limitation. Fig. 18 and Col.23 Lines 15-25 Stoler discloses new members (B,C,D) can be suggested to a member (A) based upon the member A emailing and chatting with the members the most. Listing members based upon the most communication is seen as one or more visual indicators of factors used for determining the strength scores.


Claim Rejections - 35 U.S.C. §101 
 
35 U.S.C. §101 reads as follows: 
 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
 
101 SUMMARY ANALYSIS: 
 
Claims 1, 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 

 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are 
The claim(s) 1, 10 and 19 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “receiving, with at least one hardware processor coupled with a memory device, a request from a first user” and “ determining, with the at least one hardware processor coupled with a memory device, connection strength scores” “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 


101 SUMMARY ANALYSIS: 
 
Claims 2 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 

 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 

The claim(s) 2 and 11 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “determining individual connection strength scores between the account contact and each of the users of the relationship management system; and generating the overall connection strength score based, at least in part, on a sum of the individual connection strength scores” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 3 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 

 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 

The claim(s) 3 and 12 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “collecting communication metrics indicative of communications exchanged between the account contact and the relationship management system user, each communication metric having a connection strength score value; and generating the individual connection strength score based on a combination of connection strength score values” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. 
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 4 and 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 4 and 13 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the communication metrics comprise intelligence connection strength factors determined from machine learning model analysis of content of communications, the intelligence connection strength factors including one or more of a sentiment of contents of communications, a category of communications, an importance of the account contact as determined from contents of communications, and a length of communications” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 

As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claims 5 and 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 

 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 

Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 5 and 14 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein the communication metrics comprise static connection strength factors including one or more of a number of communications exchanged, a frequency of communications exchanged, a direction of communications, a latency of response communications, an event type associated with communications, and whether the communication is occurring within a relationship management system process” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 




101 SUMMARY ANALYSIS: 
 
Claims 6 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 

Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 6 and 15 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein presence of an intelligence connection strength factor in a communication adjust one or more connection strength score values associated with static connection strength factors” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101. 



101 SUMMARY ANALYSIS: 
 
Claim 7 and 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 

 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 

Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 7 and 16 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein collection of communication metrics further comprises: receiving opt-in requests from a plurality of relationship management system users, where each opt-in request specifies an address book of contacts that are not users of the relationship management system; combining the contacts identified in address books in the received opt-in requests to form a shared address space of the relationship management system, wherein the shared address space is a subset of all contacts managed by the relationship management system; and performing communication metrics collection and individual connection strength score generation only for contacts located within the share address space of the relationship management system” are merely insignificant extra-solution activities in order to gather data which are well-understood, routine and conventional activities. (See MPEP 2106.05(d)(II)). 

 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.


101 SUMMARY ANALYSIS: 
 
Claims 8 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of pen and paper. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 

 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 8 and 17 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 
Furthermore, the claim recites the additional elements of “wherein communication metrics are collected and an individual connection strength score is generated for communications between an account contact and the first user of the relationship management system user when a second user of the relationship management system included the account contact in an opt-in request, and the first user of the relationship 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.



101 SUMMARY ANALYSIS: 
 
Claims 9 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) methods for determining a sort of a dataset, which is a mental process. All of the limitations of the independent claims are processes that can be done in the human mind, or with the aid of CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
A human can receive a set of contacts and links to other contacts, rank the other contacts, select a small set from the set of contacts and present the final list of contacts.  This judicial exception is not integrated into a practical application because the claims do not recite any elements beyond the abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to either insignificant extra-solution activity or generic level recitation to link the use of a judicial exception to a particular technological environment or field of use outside of the mental process. 
 
101 DETAILED ANALYSIS: 
 
The reasons for the rejection are presented here in a more detailed analysis derived from MPEP §2106, “Patent Subject Matter Eligibility [R-10.2019].” The analytical steps generally follow the MPEP §2106(III) flowchart entitled, “Subject Matter Eligibility Test for Products and Processes.” 
 
 
Step 1: The Statutory Categories: Are the claims directed to statutory categories: process, machine, manufacture, or composition of matter? 
 
Yes. Independent claim 1 recites a computer-implemented method, a non-transitory computer readable storage medium independent claim 10 and 19 recites a system claim. 
 
 
Step 2A: The Judicial Exceptions: Are the claims directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? 
 
Step 2A, Prong One: Do the claims recite an abstract idea, law of nature, or natural phenomenon? 
 
Yes. The claim(s) recite(s) system for a human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts, these limitations are mental processes. All of the limitations of the independent claims CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). 
 
	A human can receive a first contact and links to other contacts that are associated with the first contact. Assign a connection strength score to the between the first contact and each individual other contact.  The connection strength score is based upon communications previously exchanged between each of the first contact and links to other contacts. And aggregate the scores to generate a higher level score for the connection strengths. Select a set of contacts from the link to other contacts based upon the connection strength scores and based on the contact’s role within the organization. Presenting the list of contacts.
 
 
Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG. 2019 PEG Section I, 84 Fed. Reg. at 52. 
 
Step 2A, Prong Two: Do the claims recite additional elements that integrate the judicial exceptions into a practical application? 
 
No. The judicial exception is not integrated into a practical application because there are not any additional elements recited in the claim beyond the judicial exception when the additional elements individually and in combination that integrate the exception into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the abstract idea.  
The claim(s) 9 and 18 recites the additional elements of a processor, memory, “…selecting with the at least one hardware processor coupled with a memory device, a subset of contacts, “determining, with the at least one hardware processor coupled with a memory device, connection strength scores”, “selecting, with the at least one hardware processor coupled with a memory device, a subset of contacts” “and presenting, with the at least one hardware processor coupled with a memory device, the selected subset of contacts” which are recited at a high degree of generality that they represent no more than mere instructions to apply the judicial exception on a computer.  These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of these computer components does not affect this analysis. See MPEP 2106.05(I) for more information on this point, including explanations from judicial decisions including Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 224-26 (2014). 

Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
 
Step 2B: The Inventive Concept: Do the claims recite additional elements that amount to significantly more than the judicial exception? 
 
No. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements outside of mental processes and insignificant extra-solution activities to determine resulting observations and measurements. 
 
As explained with respect to Step 2A Prong Two, the memory, and processor are at best the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 2019 PEG Section III(B), 84 Fed. Reg. at 56. At Step 2B, the evaluation of the insignificant extra-solution activity consideration takes into account whether or not the extra-solution activity is well-known. See MPEP 2106.05(g) and 2106.05(d)(II). Here, the recitation of the processor and memory are recited at a high level of generality which are well-understood, routine and conventional. And, the data gathering recitations to identify groups of contacts that are associated with a particular contact are well-understood, routine and conventional.  
 
The examiner concludes that further amendment is required to establish subject matter eligibility under 35 U.S.C. §101.


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable by Chrapko et al. U.S. Patent Application Publication No. 2015/0026120 (herein as ‘Chrapko’) and further in view of Gillespie et al. U.S. Patent Application Publication No. 2015/0120757 (herein as ‘Gillespie’) and Stoler et al. U.S. Patent No. 9,729,352 (herein as ‘Stoler’).

As to claim 1 Chrapko teaches a computer-implemented method, comprising:
receiving with at least one hardware processor coupled with a memory device, a request from a first user of a relationship management system for a connection strength results that include a ranked subset of organizational users that are determined to have connection to a requested target contact associated with a relationship management system account (Par. 0104 Chrapko discloses receiving a request from a user for network connectivity values for multiple nodes. Par. 0089 Chrapko discloses nodes are a part of a network community. The connectivity values are seen as the connection strength score. Par. 0094 Chrapko discloses each user can request the other user out-links with assigned user connectivity values);
wherein the relationship management system is associated with an organization and the account comprises a plurality of contacts for users that are associated with a different organization (Par. 0089 Chrapko discloses nodes are a part of different network communities. The nodes are seen as members of a community. The members of the community are seen as contacts. The community is seen as the organization);
and wherein the request is received as input through a graphical user interface (GUI) (Par. 0134 Chrapko discloses using a multi-touch interface for the user to submit requests);
Chrapko does not teach but Gillespie teaches determining with the at least one hardware processor coupled with a memory device connection strength scores between each of the plurality of contacts of the different organization and each user within the organization based on communications previously exchanged between each of the plurality of contacts of the different organization with users of the relationship management system (Par. 0037 Gillespie discloses computing scores for contacts based upon the communication between the different organizations);
Chrapko and Gillespie are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Gillespie, to allow internal relations between the multiple organizations. The suggestion/motivation to combine is that it would be obvious to try in order to resolve difficult and impossible to identify, and track contacts. (Par. 0002 Gillespie).
wherein connection strength scores are generated based on weighted metrics, the metrics indicative of communications from all organizational users with the plurality of non-organizational contacts within a defined shared address space (Fig. 13 and Par. 0094 Chrapko discloses for each user connectivity all the out-link’s weights are summed up and used to normalize each out-link weight with a score between 0 and 1. Par. 0059 Chrapko discloses the users may be clustered together with a cluster ID.  The clustered ID is seen as the shared address space.  Par. 0040 Chrapko discloses a subset of users of a network community make a single network community. Par. 0041 Chrapko discloses users in a particular network community such as Facebook, Twitter or LinkedIn.  The user’s part of the same subset network community are seen as organizational contacts, the user not part of the subset network community are seen as non-organizational contacts. Par. 0064 Chrapko discloses a community of users can be stored in a cluster.  Par. 0078 Chrapko discloses a user may be assigned all links in the network community. The connectivity between two nodes in a subset network community to all the nodes of the network community would represent communication from all organizational users);
and wherein the characteristics to be considered are at least partially stored in the memory device (Par. 0044 Chrapko discloses the system using a memory and storage device to store the data. Par. 0094 Chrapko discloses summing the out-link weights together to determine a value for the node. The out-link weights are the weighted metrics); 
and multiple individual user scores are further aggregated to generate a higher level score (Par. 0002 Chrapko discloses the nodes are members. The members 
Chrapko teaches selecting with the at least one hardware processor coupled with a memory device, a subset of contacts from the account associated with the different organization based on the determined connection strength scores (Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node);
by ranking connections between the users within the organization and the contacts from the account associated with the different organization based on the strength scores (Fig. 2d and 0048 Gillespie discloses the contacts are sort based on valuation);
wherein the ranking further comprises consideration of a contact’s role within the different organization (Par. 0056 Gillespie discloses the contact role is used to score a contact within an organization);
and the subset of contacts is stored in a database on the memory device (Par. 0143 Chrapko discloses querying a database for the social networks);
Chrapko in combination with Gillespie does not teach but Stoler teaches and presenting with the at least one hardware processor coupled with a memory device, the selected subset of contacts from the account to the first user of the relationship management system user based on the ranking of the strength scores along with one or more visual indicators of factors used for determining the strength scores through the GUI (Fig. 18 and Col.23 Lines 15-25 Stoler discloses new members (B,C,D) can be suggested to a member (A) based upon the member A emailing and chatting with the members the most. Listing members based upon the most communication is seen as one or more visual indicators of factors used for determining the strength scores).
Chrapko and Stoler are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Stoler, to allow identify members in asymmetric social networks. The suggestion/motivation to combine is that it would be obvious to try in order to improve communications in an asymmetric social network, where a first member’s relations to a second member is not the same as the second member’s relationship to the first member (Col. 1 Lines 18-45 Stoler).



As to claim 2 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 1.
In addition Chrapko teaches wherein a determined connection strength score for an account contact is an overall connection strength score, further comprising:
determining individual connection strength scores between the account contact and each of the users of the relationship management system (Par. 0104 Chrapko discloses returns values for a community of nodes. Par. 0044 Chrapko discloses displaying the values for the nodes. The nodes are seen the contacts);  
and generating the overall connection strength score based, at least in part, on a sum of the individual connection strength scores (Par. 0112 Chrapko discloses aggregating path scores to determine a connectivity value between two nodes).

As to claim 3 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 2.
In addition Chrapko teaches wherein generating an individual connection strength score between the account contact and a relationship management system user comprises:
collecting communication metrics indicative of communications exchanged between the account contact and the relationship management system user (Par. 0078 Chrapko discloses monitoring electronic communications between the users of a network community);
each communication metric having a connection strength score value (Par. 0078 Chrapko discloses monitoring email exchanges to increase or decrease the user connectivity values by a fixed amount);
and generating the individual connection strength score based on a combination of connection strength score values value (Par. 0110 Chrapko discloses 

As to claim 4 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 3.
In addition Chrapko teaches wherein the communication metrics comprise intelligence connection strength factors determined from machine learning model analysis of content of communications (Par. 0078 Chrapko discloses monitoring electronic communications between the users of a network community. Par. 0078 Chrapko discloses the application server monitoring all electronic interactions. The application server assigns initial connectivity values to all users. After an interaction is identified between two or more nodes, the user connectivity value is adjusted based on the type of interaction. The content of the interaction is monitored using heuristics.  The application server monitoring interactions is seen as machine learning model. The application server making adjustments using heuristics is seen as machine learning model analysis of content of communications);
the intelligence connection strength factors including one or more of a sentiment of contents of communications, a category of communications, an importance of the account contact as determined from contents of communications, and a length of communications (Par. 0079 Chrapko discloses communicate metric consist of unfavorable transactions, which decrease user connectivity values. The unfavorable transactions are seen as sentiment of contents of communication).

As to claim 5 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 4.
In addition Chrapko teaches wherein the communication metrics comprise static connection strength factors including one or more of a number of communications exchanged, a frequency of communications exchanged, a direction of communications, latency of response communications, an event type associated with communications, and whether the communication is occurring within a relationship management system process (Par. 0079 Chrapko discloses communicate metric consist of failed transaction involving a small monetary value. The monetary value is seen as an event type associated with communications).

As to claim 6 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 5.
In addition Chrapko teaches wherein presence of an intelligence connection strength factor in a communication adjust one or more connection strength score values associated with static connection strength factors (Par. 0078 Chrapko discloses monitoring electronic communications between the users of a network community. Par. 0078 Chrapko discloses the application server monitoring all electronic interaction. The application server assigns initial connectivity values to all users. After an interaction is identified between two or more nodes, the user connectivity value is adjusted based on the type of interaction. The content of the interaction is monitored using heuristics.  The application server monitoring interactions is seen as machine learning 

As to claim 7 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 5.
In addition Chrapko teaches wherein collection of communication metrics further comprises:
receiving opt-in requests from a plurality of relationship management system users (Par. 0135 Chrapko discloses a user adding an unknown person to the social graph visualization);
where each opt-in request specifies an address book of contacts that are not users of the relationship management system (Par. 0135 Chrapko discloses relationship data associated with user about other member);
combining the contacts identified in address books in the received opt-in requests to form a shared address space of the relationship management system,
wherein the shared address space is a subset of all contacts managed by the relationship management system (Par. 0086 Chrapko discloses bucket column. The column stores the list of paths that connect the current node to a target node. The current node is seen as the opt-in request. The target node is seen as subset of all the contacts); 
and performing communication metrics collection and individual connection strength score generation only for contacts located within the share address space of the relationship management system (Par. 0086 Chrapko discloses performing connectivity computations on incoming/outgoing node paths of a group).

As to claim 8 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 7.
In addition Chrapko teaches wherein communication metrics are collected and an individual connection strength score is generated for communications between an account contact and the first user of the relationship management system user when a second user of the relationship management system included the account contact in an opt-in request, and the first user of the relationship management system did not include the account contact in an opt-in request (Par. 0118 Chrapko discloses accessing relationship data. The relationship data is accessed from a user's friends list of a friend of a friend. Par. 0118 Chrapko discloses a friend of a friend which is seen as contact not included in the opt-in request. A friend of a friend is seen as a second user included the account in an opt-in request and the account contact accepted the request. Par. 0122 Chrapko discloses trust scores and connectivity values for the friend of a friend are included in the relationship data).

As to claim 9 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 7.
In addition Chrapko teaches wherein presenting the selected subset of contacts from the account to the first relationship management system user further comprises for each account contact in the selected subset:
determining individual connection strength scores between said each account contact and each relationship management system user that has exchanged one or more communications with said each account contact (Par. 0080 Chrapko discloses determining a connectivity value for nodes that exchange email between each other);
selecting a subset of relationship management system users based on their relative individual connection strength scores for said each account contact (Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node);
and presenting the selected subset of relationship management system users in an order based, at least in part, on the relative individual connection strength scores (Par. 0044 and Par. 0107 Chrapko discloses displaying the values for the nodes. Par. 0104 Chrapko discloses returns values for a community of nodes. The nodes are seen the contacts).

As to claim 10 Chrapko teaches a non-transitory computer readable storage medium including instructions that, when executed by a processor, are configurable to cause the processor:
receive a request from a first user of a relationship management system for a connection strength results that include a ranked subset of organizational users that are determined to have connection to a requested target contact associated with a relationship management system account (Par. 0104 Chrapko discloses receiving a request from a user for network connectivity values for multiple nodes. Par. 0089 Chrapko discloses nodes are a part of a network community); 
wherein the relationship management system is associated with an organization and the account comprises a plurality of contacts for users that are associated with a different organization (Par. 0089 Chrapko discloses nodes are a part of different network communities. The nodes are seen as members of a community. The members of the community are seen as contacts. The community is seen as the organization);
and wherein the request is received as input through a graphical user interface (GUI) (Par. 0134 Chrapko discloses using a multi-touch interface for the user to submit requests);
Chrapko does not teach but Gillespie teaches determine connection strength scores between each of the plurality of contacts of the different organization and each user within the organization based on communications previously exchanged between each of the plurality of contacts of the different organization with users of the relationship management system (Par. 0037 Gillespie discloses computing scores for contacts based upon the communication between the different organizations);
Chrapko and Gillespie are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Gillespie, to allow internal relations between the multiple organizations. The suggestion/motivation to combine is that it would be obvious to try in order to resolve difficult and impossible to identify, and track contacts. (Par. 0002 Gillespie).
wherein connection strength scores are generated based on weighted metrics the metrics indicative of communications from all organizational users with the plurality of non-organizational contacts within a defined shared address space (Fig. 13 and Par. 0094 Chrapko discloses for each user connectivity all the out-link’s weights are summed up and used to normalize each out-link weight with a score between 0 and 1. Par. 0059 Chrapko discloses the users may be clustered together with a cluster ID.  The clustered ID is seen as the shared address space.  Par. 0040 Chrapko discloses a subset of users of a network community make a single network community. Par. 0041 Chrapko discloses users in a particular network community such as Facebook, Twitter or LinkedIn.  The user’s part of the same subset network community are seen as organizational contacts, the user not part of the subset network community are seen as non-organizational contacts. Par. 0064 Chrapko discloses a community of users can be stored in a cluster.  Par. 0078 Chrapko discloses a user may assigned all links in the network community. The connectivity between two nodes in a subset network community to all the nodes of the network community would represent communication from all organizational users);
and wherein the characteristics to be considered are at least partially stored in the memory device (Par. 0143 Chrapko discloses querying a database for the social networks);
and multiple individual user scores are further aggregated to generate a higher level score (Par. 0002 Chrapko discloses the nodes are members. The members are seen as users. Par. 0127 Chrapko discloses using a divide and conquer method to calculate layout of nodes. Par. 0113 Chrapko discloses calculating similarity of nodes 
Chrapko teaches select a subset of contacts from the account associated with the different organization based on the determined connection strength scores (Par. 0103 Chrapko discloses organizations. Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node); 
Gillespie teaches by ranking connections between the users within the organization and the contacts from the account associated with the different organization based on the strength scores (Fig. 2d and 0048 Gillespie discloses the contacts are sort based on valuation);
wherein the ranking further comprises consideration of a contact’s role within the different organization (Par. 0056 Gillespie discloses the contact role is used to score a contact within an organization);
and the subset of contacts is stored in a database on the memory device (Par. 0143 Chrapko discloses querying a database for the social networks);
Stoler teaches and present the selected subset of contacts from the account to the first user of the relationship management system based on the ranking of the strength scores along with one or more visual indicators of factors used for determining the strength of score through the GUI (Fig. 18 and Col.23 Lines 15-25 Stoler discloses new members (B,C,D) can be suggested to a member (A) based upon 
Chrapko and Stoler are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Stoler, to allow identify members in asymmetric social networks. The suggestion/motivation to combine is that it would be obvious to try in order to improve communications in an asymmetric social network, where a first member’s relations to a second member is not the same as the second member’s relationship to the first member (Col. 1 Lines 18-45 Stoler).

As to claim 11 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 10.
In addition Chrapko teaches wherein a determined connection strength score for an account contact is an overall connection strength score, further comprising:
determining individual connection strength scores between the account contact and each of the users of the relationship management system (Par. 0104 Chrapko discloses returns values for a community of nodes. Par. 0044 Chrapko discloses displaying the values for the nodes. The nodes are seen the contacts);   
and generating the overall connection strength score based, at least in part, on a sum of the individual connection strength scores (Par. 0112 Chrapko discloses aggregating path scores to determine a connectivity value between two nodes).

As to claim 12 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 11.
In addition Chrapko teaches wherein generating an individual connection strength score between the account contact and a relationship management system user comprises:
collecting communication metrics indicative of communications exchanged between the account contact and the relationship management system user, each communication metric having a connection strength score value (Par. 0078 Chrapko discloses monitoring electronic communications between the users of a network community. Par. 0078 Chrapko discloses the application server monitoring all electronic interactions. The application server assigns initial connectivity values to all users. After an interaction is identified between two or more nodes, the user connectivity value is adjusted based on the type of interaction. The content of the interaction is monitored using heuristics.  The application server monitoring interactions is seen as machine learning model. The application server making adjustments using heuristics is seen as machine learning model analysis of content of communications);
and generating the individual connection strength score based on a combination of connection strength score values (Par. 0110 Chrapko discloses creating path score based upon one or more specific ratings. Par. 0012 Chrapko discloses aggregating the path scores to generate a connectivity value).


In addition Chrapko teaches wherein the communication metrics comprise intelligence connection strength factors determined from machine learning model analysis of content of communications (Par. 0078 Chrapko discloses monitoring electronic communications between the users of a network community);  
the intelligence connection strength factors including one or more of a sentiment of contents of communications, a category of communications, an importance of the account contact as determined from contents of communications, and a length of communications (Par. 0079 Chrapko discloses communicate metric consist of unfavorable transactions, which decrease user connectivity values. The unfavorable transactions are seen as sentiment of contents of communication).

As to claim 14 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 11.
In addition Chrapko teaches wherein the communication metrics comprise static connection strength factors including one or more of a number of communications exchanged, a frequency of communications exchanged, a direction of communications, a latency of response communications, an event type associated with communications, and whether the communication is occurring within a relationship management system process (Par. 0079 Chrapko discloses 

As to claim 15 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 11.
In addition Chrapko teaches wherein presence of an intelligence connection strength factor in a communication adjust one or more connection strength score values associated with static connection strength factors (Par. 0079 Chrapko discloses communicate metric consist a failed transaction involving a small monetary value. The presence of an unfavorable interaction will cause the connectivity values to decrease).

As to claim 16 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 12.
In addition Chrapko teaches wherein collection of communication metrics further comprises:
receiving opt-in requests from a plurality of relationship management system users (Par. 0135 Chrapko discloses a user adding an unknown person to the social graph visualization); 
where each opt-in request specifies an address book of contacts that are not users of the relationship management system (Par. 0135 Chrapko discloses relationship data associated with user about other member);
combining the contacts identified in address books in the received opt-in requests to form a shared address space of the relationship management system, wherein the shared address space is a subset of all contacts managed by the relationship management system (Par. 0086 Chrapko discloses bucket column. The column stores the list of paths that connect the current node to a target node. The current node is seen as the opt-in request. The target node is seen as subset of all the contacts);  
and performing communication metrics collection and individual connection strength score generation only for contacts located within the share address space of the relationship management system (Par. 0086 Chrapko discloses performing connectivity computations on incoming/outgoing node paths of a group).

As to claim 17 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 12.
In addition Chrapko teaches wherein communication metrics are collected and an individual connection strength score is generated for communications between an account contact and the first user of the relationship management system user when a second user of the relationship management system included the account contact in an opt-in request, and the first user of the relationship management system did not include the account contact in an opt-in request (Par. 0118 Chrapko discloses accessing relationship data. The relationship data is accessed from a user's friends list of a friend of a friend. Par. 0118 Chrapko discloses a friend of a friend which is seen as contact not included in the opt-in request. A friend of a friend is seen as a second user included the account in an opt-in request and the account contact accepted 

As to claim 18 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 12.
In addition Chrapko teaches wherein presenting the selected subset of contacts from the account to the first relationship management system user further comprises for each account contact in the selected subset:
determining individual connection strength scores between said each account contact and each relationship management system user that has exchanged one or more communications with said each account contact (Par. 0080 Chrapko discloses determining a connectivity value for nodes that exchange email between each other);
selecting a subset of relationship management system users based on their relative individual connection strength scores for said each account contact (Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node);
and presenting the selected subset of relationship management system users in an order based, at least in part, on the relative individual connection strength scores (Par. 0044 and Par. 0107 Chrapko discloses displaying the values for the nodes. Par. 0104 Chrapko discloses returns values for a community of nodes. The nodes are seen the contacts).

As to claim 19 Chrapko teaches a system, comprising:
a memory to store one or more relationship management system databases (Par. 0044 Chrapko discloses memory);
at least one and a processor coupled with the memory to execute sequences of instructions to: receive a request from a first user of a relationship management system for connection strength results that include a ranked subset of organizational users that are determined to have connection to a requested target contact associated with a relationship management system account (Par. 0104 Chrapko discloses receiving a request from a user for network connectivity values for multiple nodes. Par. 0089 Chrapko discloses nodes are a part of a network community); 
wherein the relationship management system is associated with an organization and the account comprises a plurality of contacts for users that are associated with a different organization (Par. 0089 Chrapko discloses nodes are a part of different network communities. The nodes are seen as members of a community. The members of the community are seen as contacts. The community is seen as the organization);
and wherein the request is received as input through a graphical user interface (GUI) (Par. 0134 Chrapko discloses using a multi-touch interface for the user to submit requests);
 Chrapko does not teach but Gillespie teaches determine connection strength scores between each of the plurality of contacts of the different organization and each user within the organization based on communications previously exchanged between each of the plurality of contacts of the different organization with users of the relationship management system (Par. 0037 Gillespie discloses computing scores for contacts based upon the communication between the different organizations);
Chrapko and Gillespie are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Gillespie, to allow internal relations between the multiple organizations. The suggestion/motivation to combine is that it would be obvious to try in order to resolve difficult and impossible to identify, and track contacts. (Par. 0002 Gillespie).
Chrapko teaches wherein connection strength scores are generated based on weighted metrics, the metrics indicative of communications from all organizational users with the plurality of non-organizational contacts within a defined shared address space (Fig. 13 and Par. 0094 Chrapko discloses for each user connectivity all the out-link’s weights are summed up and used to normalize each out-link weight with a score between 0 and 1. Par. 0059 Chrapko discloses the users may be clustered together with a cluster ID.  The clustered ID is seen as the shared address space.  Par. 0040 Chrapko discloses a subset of users of a network community make a single network community. Par. 0041 Chrapko discloses users in a particular network community such as Facebook, Twitter or LinkedIn.  The user’s part of the same subset network community are seen as organizational contacts, the user not part of the subset network community are seen as non-organizational contacts. Par. 0064 Chrapko discloses a community of users can be stored in a cluster.  Par. 0078 Chrapko discloses a user may assigned all links in the network community. The connectivity between two nodes in a subset network 
and wherein the characteristics to be considered are at least partially stored in the memory device (Par. 0143 Chrapko discloses querying a database for the social networks);
and multiple individual user scores are further aggregated to generate a higher level score (Par. 0002 Chrapko discloses the nodes are members. The members are seen as users. Par. 0127 Chrapko discloses using a divide and conquer method to calculate layout of nodes. Par. 0113 Chrapko discloses calculating similarity of nodes based upon distance. Par. 0129 Chrapko discloses identifying the nodes with the highest level of fitness. The highest level of fitness is seen as the higher level score. Par. 0130 Chrapko discloses during the divide and conquer method, the amount of area that nodes occupy is measured to determine the amount of fitness. The area amount is seen as the user scores. Totaling the amount of area is seen as aggregating the user scores);
Chrapko teaches select a subset of contacts from the account associated with the different organization based on the determined connection strength scores (Par. 0103 Chrapko discloses organizations. Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node);
Gillespie teaches by ranking connections between the users within the organization and the contacts from the account associated with the different organization based on the strength scores (Fig. 2d and 0048 Gillespie discloses the contacts are sort based on valuation); 
wherein the ranking further comprises consideration of a contact’s role within the different organization (Par. 0056 Gillespie discloses the contact role is used to score a contact within an organization);
and the subset of contacts is stored in a database on the memory device (Par. 0143 Chrapko discloses querying a database for the social networks);
Chrapko in combination with Gillespie does not teach but Stoler teaches and present the selected subset of contacts from the account to the first user of the relationship management system based on the ranking of the strength scores along with one or more visual indicators of factors used for determining the strength scores through the GUI (Fig. 18 and Col.23 Lines 15-25 Stoler discloses new members (B,C,D) can be suggested to a member (A) based upon the member A emailing and chatting with the members the most. Listing members based upon the most communication is seen as one or more visual indicators of factors used for determining the strength scores).
Chrapko and Stoler are analogous art because they are in the same field of endeavor, community contacts. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the network community of Chrapko to include the tracking of contacts of Stoler, to allow identify members in asymmetric social networks. The suggestion/motivation to combine is that it would be obvious to try in order to improve communications in an asymmetric social network, where a first member’s relations to a second member is not the same as the second member’s relationship to the first member (Col. 1 Lines 18-45 Stoler).


As to claim 20 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 19.
In addition Chrapko teaches wherein a determined connection strength score for an account contact is an overall connection strength score, further comprising:
the processor configured to determine individual connection strength scores between the account contact and each of the users of the relationship management system (Par. 0104 Chrapko discloses returns values for a community of nodes. Par. 0044 Chrapko discloses displaying the values for the nodes. The nodes are seen the contacts);   
and generate the overall connection strength score based, at least in part, on a sum of the individual connection strength scores (Par. 0112 Chrapko discloses aggregating path scores to determine a connectivity value between two nodes).

As to claim 21 Chrapko in combination with Gillespie and Stoler teaches each and every limitation of claim 19.
In addition Chrapko teaches wherein presentation of the selected subset of contacts from the account to the first relationship management system user further comprises the processor configured to, for each account contact in the selected subset, determine individual connection strength scores between said each account contact and each relationship management system user that has exchanged one or more communications with said each account contact (Par. 0080  
select a subset of relationship management system users based on their relative individual connection strength scores for said each account contact (Par. 0104 Chrapko discloses selecting nodes in a path to identify a target node); 
and present the selected subset of relationship management system users in an order based, at least in part, on the relative individual connection strength scores (Par. 0044 and Par. 0107 Chrapko discloses displaying the values for the nodes. Par. 0104 Chrapko discloses returns values for a community of nodes. The nodes are seen the contacts).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hassidim teaches implementations of the present disclosure include providing a suggested social circle includes generating a list of contacts who, based on first predetermined criteria, are to be considered for potential inclusion in a social circle to be suggested to a particular user and generating an edge and vertex-weighted graph representation that indicates a strength of the particular user's affinity to each of the contacts. A set of vertices in the graph that has a high overall score based on predetermined factors is identified. After determining that the contacts corresponding to the identified set of vertices should be presented as a suggested social circle to the particular user, social circle data corresponding to the suggested social circle is .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.M/  September 14, 2021Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                 
/AMRESH SINGH/Primary Examiner, Art Unit 2159